DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/08/2019, 07/23/2019, 01/09/2020, 08/16/2020, and 11/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, each IDS is being considered by the examiner. 

Drawing Objections

The drawings are objected to because Figures 1B-C and 2B-C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.


Reasons for Allowance




The following is an examiner's statement of reasons for allowance. 
The primary reason for allowance of claims 1 – 24 and 33 - 36 is the prior art made of record neither shows or discloses the claim language found in claim 1, for a folded camera, comprising:
a) an optical path folding element (OPFE) section including an OPFE for folding an optical path from a first direction to a second direction, the OPFE section having an OPFE height HP in the first direction; and
b) a lens section positioned between the OPFE and an image sensor, the lens section having at least one lens section height HL in the first direction.

Most notably, for a folded camera, further comprising:
c) a back focal length (BFL) section extending between the lens section and the image sensor and having a BFL section height HBFL in the first direction, wherein HBFL < HP,
in combination with all of the other claim limitations presented, in total.

The primary reason for allowance of claim 25 is the prior art made of record neither shows or discloses the claim language found in claim 25, for a mobile electronic device, comprising:
a) a dual camera comprising a folded sub-camera and an upright sub-camera, the folded sub-camera having a first optical axis and the upright sub-camera has an upright camera optical axis, the dual camera having a baseline measured between the first DC measured in a direction along the direction of the baseline.

Most notably, for a mobile electronic device, further comprising:
b) a bump having a length LB measured in the direction along the baseline, wherein LB < LDC.

The primary reason for allowance of claims 26 - 32 is the prior art made of record neither shows or discloses the claim language found in claim 26, for a method of manufacturing a folded camera, comprising:
a) providing an optical path folding element (OPFE) section with an OPFE for folding an optical path from a first direction to a second direction, the OPFE section having an OPFE height HP in the first direction; and
b) providing a back focal length (BFL) section having a BFL section height HBFL in the first direction.

Most notably, for a method of manufacturing a folded camera, further comprising:
c) providing a lens section having a lens section height HL in the first direction, wherein HBFL < HL,
in combination with all of the other claim limitations presented, in total.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
This application is in condition for allowance except for the following formal matters: 
			Missing prior-art legends on drawings (as detailed in paragraph 3, above).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF